 Case 1:20-cv-25264-BB Document 1-9 Entered on FLSD Docket 12/28/2020 Page 1 of 6


  From:    Suzanne Swift suzanne@specsimple.com
Subject:   Disappointing
   Date:   October 22, 2020 at 3:50 PM
     To:   John Paul Mac Isaac macisaac@demacshop.com

       I was a loyal customer who will never come back. How could you do this?

       Suzanne
 Case 1:20-cv-25264-BB Document 1-9 Entered on FLSD Docket 12/28/2020 Page 2 of 6


  From:    D k dougkuzo@hotmail.com
Subject:   Eat shit and DIE Russian stooge
   Date:   October 15, 2020 at 2:40 PM
     To:   info@demacshop.com
 Case 1:20-cv-25264-BB Document 1-9 Entered on FLSD Docket 12/28/2020 Page 3 of 6


  From:    D k dougkuzo@hotmail.com
Subject:   Eat shit and die SLOWLY fucking Russian stooge
   Date:   October 15, 2020 at 2:41 PM
     To:   info@demacshop.com
 Case 1:20-cv-25264-BB Document 1-9 Entered on FLSD Docket 12/28/2020 Page 4 of 6


  From:    tessellatez tessellatez@yahoo.com
Subject:   Fear & Bull
   Date:   October 15, 2020 at 2:14 AM
     To:   info@demacshop.com


       You can stop with all the melodrama. No one's going to murder you...mainly
       because you don't know anything. You have no copy of anyone's hard drive, and if
       you do, you're going to jail for theft of private property. Didn't your "lifesaver" Rudy
       clue you into that? No? Bummer. Did he tell you that your business is done for?
       No? Bummer again. Got any employee's? Yeah...THEIR lives are now ruined as
       well. Yet another narrow-minded, low info, low IQ idiot who believes EVERYTHING
       THEY READ on Facebook & worships the Que-A-Moron slide towards complete &
       total ignorance & stupidity. No common sense..and no critical thinking skills. Just
       one more garden-variety Trump-Stooge who just threw away their normal lives for
       a chance to lick Fat Donnie's scrotum and bask in the orange glow of a maniac.

       Wouldn't it have been easier to just shoot-up a pizza joint?

       Good-luck with all that, Dipshit.
 Case 1:20-cv-25264-BB Document 1-9 Entered on FLSD Docket 12/28/2020 Page 5 of 6


  From:    Fox bakerxx3375@gmail.com
Subject:   Foolish
   Date:   October 25, 2020 at 2:31 PM
     To:   info@demacshop.com

       If I ever got hard drives in damaged laptops that were picked up at my shop.... I wouldnt go making copies of their hard drives and
       then dig into them with blatant disregard for customer privacy. You've clearly been played and used by the FSB as an easy mark.
       You're so far up your own ass you probably cant see it. You just 'stumbled across' all this material what a joke. Anyone with half a
       brain can see this for what it is. I dont like Biden, but good God how can you support a fucking psycho in office who lies like its
       breathing. Fucking insaaannnneeeeeee
Case 1:20-cv-25264-BB Document 1-9 Entered on FLSD Docket 12/28/2020 Page 6 of 6


   From:          John Paul Mac Isaac
   To:            Brian Della Rocca
   Subject:       Fwd: Better get out of town asshole
   Date:          Thursday, December 17, 2020 10:01:27 AM




  Sent from my iPhone

  Begin forwarded message:


          From: John Paul Mac Isaac <macisaac@mac.com>
          Date: December 7, 2020 at 3:50:13 PM MST
          To: douglas.rivell@cj.state.de.us
          Subject: Fwd: Better get out of town asshole


          ﻿


               Begin forwarded message:

               From: Anonymousemail <noreply@anonymousemail.me>
               Subject: Better get out of town asshole
               Date: November 24, 2020 at 6:39:08 PM MST
               To: info@demacshop.com


               This email was sent via anonymousemail
               To remove this signature and unlock all features go premium
               → New! Join our affiliate program and start earning money.

               Soon they will be playing the bagpipes for you asshole soon Like
               trump

               Keep moving and looking over your shoulder buttfuck
